COURT OF CHANCERY
                                    OF THE
                              STATE OF DELAWARE

                                                                     417 S. State Street
 JOSEPH R. SLIGHTS III                                             Dover, Delaware 19901
  VICE CHANCELLOR                                                Telephone: (302) 739-4397
                                                                 Facsimile: (302) 739-6179



                            Date Submitted: June 11, 2020
                            Date Decided: August 21, 2020


Bruce E. Jameson, Esquire                     Kevin M. Gallagher, Esquire
Samuel L. Closic, Esquire                     Kevin M. Regan, Esquire
Prickett, Jones & Elliott, P.A.               Richards, Layton & Finger, P.A.
1310 King Street                              920 North King Street
Wilmington, DE 19801                          Wilmington, DE 19801

        Re:    CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
               Steward Health Care System LLC
               C.A. No. 2019-0165-JRS

 Dear Counsel:

        This breach of contract action arises out of an Asset Purchase Agreement,

 dated February 16, 2017 (the “APA”), in which Defendant, Steward Health Care

 System LLC (“Steward”), acquired substantially all of the assets of eight hospitals

 indirectly owned by Plaintiff, CHS/Community Health Systems, Inc. (“CHS”). 1


 1
   See Third Am. Compl. (“Compl.”) (D.I. 42) ¶ 6; Ex. 1 to the Decl. of Kevin M. Regan
 in Supp. of Steward Health Care Sys. LLC’s Opening Br. in Supp. of its Partial Mot. to
 Dismiss Pls.’ Third Am. Compl. (D.I. 49) (the “APA”).
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 2



In their Third Amended Complaint (“Complaint”), CHS and its affiliate, CHSPSC,

LLC (“CHSPSC”), allege Steward is in possession of certain assets that “belong to

CHS[] as Excluded Assets” under the APA. 2 Additionally, CHS and CHSPSC

allege that Steward has breached its obligation to assume certain contractual

liabilities, leaving CHSPSC to satisfy those liabilities at a cost of more than

$3,000,000.3

         CHS and CHSPSC assert three claims in their Complaint that are relevant

here. In Count II, CHS and CHSPSC allege Steward must indemnify them under

the APA. 4 Alternatively, in Counts III–IV, CHSPSC brings a claim for unjust

enrichment against Steward “to the extent CHSPSC . . . lacks standing to claim

indemnity under the terms of the APA.” 5




2
  Compl. ¶¶ 9, 11 (alleging Steward has “received at least $1,031,920.85 in accounts
receivable . . . belonging to CHS/CHSI and/or its affiliates”).
3
    See Compl. ¶¶ 18, 22–23.
4
    Compl. ¶¶ 21–48.
5
    Compl. ¶¶ 49–60.
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 3



         Steward has filed a Partial Motion to Dismiss Counts II–IV under Court of

Chancery Rule 12(b)(6) (the “Motion”). 6 According to Steward, Count II must be

dismissed (but only as to CHSPSC) because CHSPSC “lacks standing to assert a

breach of the APA.” 7 Alternatively, if CHSPSC does have standing to sue for

indemnity under the APA, then the unjust enrichment claims asserted in Counts III–

IV must be dismissed because “[a] claim for unjust enrichment will not lie where

there is a contract that governs the relationship between the parties.”8

         After careful review of the relevant contract language, I am satisfied the APA

is ambiguous as to whether CHSPSC has standing to sue for indemnity as a third-

party beneficiary. Because the APA is ambiguous, it cannot be determined on the

pleadings whether “an express, enforceable contract that controls” CHSPSC’s




6
  Def.’s Partial Mot. to Dismiss (D.I. 43). The Complaint also asserts breach of contract
under the APA in Count I and breach of contract under a so-called “AP Side Letter”
in Count V. Those claims are not subjects of the Motion.
7
 Steward Health Care Sys. LLC’s Opening Br. in Supp. of its Partial Mot. to Dismiss Pls.’
Third Am. Compl. (D.I. 48) (“DOB”) at 5.
8
    DOB at 9 (quoting Kuroda v. SPJS Hldgs., L.L.C., 971 A.2d 872, 891 (Del. Ch. 2009)).
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 4



relationship with Steward actually exists.9 For this reason, at this stage, neither the

indemnification claim in Count II nor the unjust enrichment clams in Counts III and

IV can be dismissed. Steward’s Motion is DENIED.

                                  I. BACKGROUND

         On February 16, 2017, CHS and Steward signed the APA whereby Steward

agreed to purchase substantially all the assets of certain hospitals owned by CHS. 10

Specifically, the APA lists a series of “Seller Entities” that would “sell to [Steward]

. . . substantially all of [their] assets . . . which are . . . used in connection with . . .

[a] ‘Healthcare Business.’” 11        Among the “Assets” Steward acquired were


9
  See Kuroda, 971 A.2d at 891 (“A claim for unjust enrichment is not available if there is
a contract that governs the relationship between the parties,” but this rule only applies if
there is an “express, enforceable contract that controls the parties’ relationship.”)
(emphasis supplied).
10
  APA (recitals). I draw the facts from the allegations in the Complaint, documents
incorporated by reference or integral to that pleading and judicially noticeable facts. See
Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d 312, 320 (Del. 2004) (quoting In re
Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 69 (Del. 1995)) (noting that on a motion
to dismiss, the court may consider documents that are “incorporated by reference” or
“integral” to the complaint); D.R.E. 201–02 (codifying Delaware’s judicial notice
doctrine).
11
     APA (Recitals clause D).
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 5



“all rights, title and interest in and to” certain “Assumed Contracts” listed in the

APA’s schedules. 12

         Related to its purchase of the Healthcare Business, Steward agreed to

“assume . . . the future payment and performance of . . . all obligations accruing . . .

after the Effective Time with respect to the Assumed Contracts.”13 In Section 11.1,

captioned “Indemnification by Buyer,” Steward also promised to “defend,

indemnify and hold harmless [CHS] and its Affiliates . . . from and against any and

all Losses” incurred in connection with any of the Assumed Contracts.14 In turn,

the APA defines a party’s “Affiliates” to include “any other Person directly or

indirectly controlling or controlled by, or under direct or indirect common control

with, such specified person.”15




12
     APA § 1.1(h) (discussing the “Assumed Contracts”); Compl. ¶ 12.
13
     APA § 1.3(a).
14
  APA § 1.3(a) (defining “obligations . . . with respect to the Assumed Contracts” as
“Assumed Liabilities”), § 11.1 (the indemnification provision) (emphasis supplied).
15
     APA § 12.18.
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 6



         According to the Complaint, CHSPSC is an “Affiliate” of CHS. 16 CHSPSC

is not, however, among the “Seller Entities.” 17 Even though CHSPSC is neither a

party to the APA nor one of the Seller Entities, CHSPSC has paid ~$3,000,000 to

satisfy contractual obligations that it believes meet the definition of “Assumed

Liabilities” under the APA—meaning they should have been paid by Steward.18

         To recoup these expenditures, CHSPSC brings Count II against Steward for

indemnification under Section 11.1. 19 Specifically, CHSPSC seeks to hold Steward

to its promise to “indemnify . . . CHS and its Affiliates” (i.e., CHSPSC) for Losses

incurred “in connection with” the Assumed Contracts. 20 CHSPSC brings this

claim, not as a party to the APA, but as an “intended third-party beneficiary.” 21



16
     Compl. ¶¶ 5–6, 25.
17
     See APA Ex. A (listing the “Seller Entities”).
18
     Compl. ¶¶ 18, 21–23.
19
     Compl. ¶¶ 41–48.
20
     Compl. ¶¶ 41–48.
21
     Compl. ¶ 44.
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 7



         In the Motion, Steward argues CHSPSC lacks standing to sue for

indemnification under Section 11.1.22 In support of this argument, Steward cites

Section 12.22 of the APA, which states:

         The terms and provisions of this Agreement are intended solely for the
         benefit of [CHS], [Steward], their Affiliates and their respective
         permitted successors or assigns, and it is not the intention of the parties
         to confer, and this Agreement shall not confer, third-party beneficiary
         rights upon any other person other than the Seller Entities and the
         Buyer Entities, which the parties agree are express third party
         beneficiaries of the rights of Seller and Buyer, respectively. 23

The crux of the parties’ dispute centers on whether Section 12.22 allows CHSPSC

to enjoy third-party beneficiary status.

                                     II. ANALYSIS

         The standard for deciding a Motion to Dismiss under Court of Chancery

Rule 12(b)(6) is well-settled:

         (i) all well-pleaded factual allegations are accepted as true; (ii) even
         vague allegations are ‘well-pleaded’ if they give the opposing party
         notice of the claim; (iii) the Court must draw all reasonable inferences
         in favor of the non-moving party; and (iv) dismissal is inappropriate

22
     DOB at 5.
23
     APA § 12.22.
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 8



           unless the plaintiff would not be entitled to recover under any
           reasonably conceivable set of circumstances susceptible of proof. 24

           Because this case presents legal issues surrounding the “proper interpretation

of language in a contract,”25 the Court may address these issues at the motion to

dismiss stage if “the language of [the] contract is plain and unambiguous.” 26

Contract language is ambiguous “only when the provisions in controversy are

reasonably or fairly susceptible of different interpretations or may have two or more

different meanings.”27 Dismissal is appropriate when the defendant’s interpretation

is the only reasonable construction as a matter of law and that construction reveals

that the plaintiff cannot sustain an actionable claim. 28 On the other hand, if the




24
     Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (citation omitted).
25
  Allied Capital Corp. v. GC-Sun Hldgs., L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006)
(noting that issues of contract interpretation present questions of law).
26
Id.
27
     AT&T Corp. v. Lillis, 953 A.2d 241, 252 (Del. 2008) (quotations omitted).
28
  Caspian Alpha Long Credit Fund, L.P. v. GS Mezzanine P’rs 2006, L.P., 93 A.3d 1203,
1205 (Del. 2014); Kahn v. Portnoy, 2008 WL 5197164, at *3 (Del. Ch. Dec. 11, 2008).
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 9



plaintiff has proffered a reasonable construction upon which its claim of breach

rests, the motion to dismiss must be denied. 29

         As stated above, the parties proffer conflicting constructions of the APA.

Under CHS and CHSPSC’s reading, the APA extends “third-party beneficiary”

status to CHSPSC. 30 Steward disagrees and contends the “only” reasonable

interpretation of the APA is that “CHSPSC is not an intended third-party

beneficiary.” 31 Under Delaware law:

         To qualify as a third party beneficiary of a contract, (i) the contracting
         parties must have intended that the third party beneficiary benefit from
         the contract, (ii) the benefit must have been intended as a gift or in
         satisfaction of a pre-existing obligation to that person, and (iii) the
         intent to benefit the third party must be a material part of the parties’
         purpose in entering into the contract.32




29
     Caspian, 93 A.3d at 1205.
30
     Compl. ¶¶ 42, 44.
31
     DOB at 6.
32
   Comrie v. Enterasys Networks, Inc., 2004 WL 293337, at *3 (Del. Ch. Feb. 17, 2004)
(internal quotation omitted).
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 10



Of these elements, only the first (intent to benefit) and third (intent to benefit must

be a material purpose of the contract) are in dispute.

         In support of its construction, CHSPSC emphasizes that Section 11.1 extends

an indemnification right to CHS “and its Affiliates.” 33 Along similar lines,

CHSPSC underscores language in Section 12.22 that “the terms . . . of this

Agreement are intended solely for the benefit of [] [CHS and its] Affiliates.” 34 And,

as noted, CHSPSC is alleged to be a CHS Affiliate. 35

         Given that the APA must be read “as a whole,” giving “each provision and

term effect so as not to render any part of the contract mere surplusage,” I am

satisfied CHSPSC’s reading is reasonable because it gives independent meaning to

Sections 11.1 and 12.22.36 Specifically, this reading ascribes meaning to the first



33
     APA § 11.1.
34
     APA § 12.22 (emphasis supplied).
35
     Compl. ¶ 25.
36
  Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (“We will read a
contract as a whole and we will give each provision and term effect, so as not to render
any part of the contract mere surplusage.”).
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 11



clause of Section 12.22, where the parties appear to agree that the APA is

“intended” to benefit CHS’s “Affiliates.”37 If CHS’s affiliates are not among the

APA’s intended beneficiaries, it is difficult to divine from the face of the agreement

what purpose the parties had for the first clause of Section 12.22. Stated differently,

if only the “Seller Entities” (as Steward argues) are third-party beneficiaries, then

the second clause of Section 12.22 (discussed below) would have been sufficient to

convey that intent.38

         On the other hand, Steward’s interpretation of the APA is also reasonable.

Steward emphasizes the second clause in Section 12.22, where the parties stated,

“it is not the intention of the parties to confer, and this Agreement shall not confer,

third-party beneficiary rights upon any other person other than the Seller

Entities. . . .” 39 Because, as Steward argues, the Seller Entities are all “Affiliates”

of CHS as that term is used in the APA, the only way to ascribe independent


37
     APA § 11.1.
38
     See DOB at 6–7.
39
     APA § 12.22; DOB at 6.
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 12



meaning to the second clause in Section 12.22 is to read it as limiting the universe

of CHS “Affiliates” entitled to third party beneficiary status (i.e., only the “Seller

Entities”). 40 If all CHS “Affiliates” have third-party beneficiary standing, then the

second clause in Section 12.22 adds nothing.

      The upshot is that both parties’ proffered constructions have a surplusage

problem. 41    CHSPSC’s reading renders the second clause in Section 12.22

surplusage, while Steward’s reading fails to give meaning to the first clause in that

same provision. This reflects ambiguity. Because the parties have presented

“differing—but reasonable—interpretations of” the APA, the Court must turn to

“extrinsic evidence to understand the parties’ agreement” which “cannot proceed

on a motion to dismiss.” 42 Steward’s Motion must be denied as to Count II.


40
  See APA § 12.18 (defining an entity’s “Affiliates”), APA Ex. A (listing the “Seller
Entities”); DOB at 7.
41
  Osborn, 991 A.2d at 1160 (noting that Delaware courts will strive to “read a contract as
a whole and . . . give each provision and term effect so as not to render any part of the
contract mere surplusage”).
42
  Renco Gp., Inc. v. MacAndrews AMG Hldgs. LLC, 2015 WL 394011, at *5 (Del. Ch.
Jan. 29, 2015).
CHS/Community Health Systems, Inc. and CHSPSC, LLC v.
Steward Health Care System LLC; C.A. No. 2019-0165-JRS
August 21, 2020
Page 13



         Given that the indemnification claim in Count II may or may not be viable,

it is uncertain at this stage whether there exists an enforceable contract that “governs

the relationship between” Steward and CHSPSC. 43 Accordingly, it is reasonably

conceivable that CHSPSC may yet demonstrate it is entitled to relief under the

unjust enrichment claims asserted in Counts III–IV.44 Until the Court construes the

scope and meaning of the relevant (and ambiguous) provisions of the APA, it is

impossible to assess the legal merits of any of the claims subject to the Motion.

         For the foregoing reasons, the Motion must be DENIED.

         IT IS SO ORDERED.

                                          Very truly yours,

                                          /s/ Joseph R. Slights III



43
     Kuroda, 971 A.2d at 891.
44
   See S’holder Representative Servs. LLC v. RSI Holdco, LLC, 2019 WL 2207452, at *6
(Del. Ch. May 22, 2019) (“The mere existence of a breach of contract claim will not
automatically foreclose pursuit of an unjust enrichment claim” where a “plaintiff pleads a
right to recovery” that may not be “controlled by contract.”); Narrowstep, Inc. v. Onstream
Media Corp., 2010 WL 5422405, at *16 (Del. Ch. Dec. 22, 2010) (stating that a breach of
contract claim will foreclose an unjust enrichment claim only where “a contract
comprehensively governs the parties’ relationship”).